internal_revenue_service index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom it a 1-plr-112803-99 date date legend taxpayer decedent trust corporation state date date date dear this letter responds to your submission of date and supplemental correspondence dated date in which you requested a ruling on behalf of taxpayer specifically you have requested a ruling that decedent’s interests in certain stock and real_estate_assets qualify as interests in a closely_held_business for purposes of sec_6166 of the internal_revenue_code code for the reasons below we conclude that these assets are interests in a single closely_held_business for purposes of sec_6166 of the code facts plr-112803-99 at the time of his death decedent a united_states citizen and a resident of state indirectly owned through trust of stock in corporation and of certain real_estate_assets which was comprised of land and a building decedent is the sole beneficiary of trust a grantor_trust for federal tax purposes on date decedent purchased land shortly thereafter decedent constructed a building on the land on date decedent formed corporation a wholesale supplier of automotive parts and related supplies in state corporation used the building owned by decedent to house the corporation’s automotive parts and supplies and it used the remaining land for parking on date decedent transferred the land and building as well as of all the stock in corporation to trust decedent was the president and chief operating officer of corporation until the time of his death and was actively involved in the day-to-day operations of corporation decedent made all decisions regarding the business including expansion of customer base marketing and inventory corporation employed a general manager a warehouse manager and eight other employees decedent supervised all employees of corporation and directed all of their activities the land building and stock of corporation are includable in decedent’s adjusted_gross_estate decedent’s interest in corporation together with his interest in the real_estate_assets exceed sec_35 of his adjusted_gross_estate law sec_6166 of the code provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding ten equal installments if such an election is made the first installment shall be paid on or before the date selected by the executor which is not more than five years after the date prescribed by sec_6151 for payment of the tax sec_6166 of the code defines the term_interest in a closely_held_business to include a b an interest as a proprietor in a trade_or_business carried on as a proprietorship an interest as a partner in a partnership carrying_on_a_trade_or_business if i percent or more of the total capital interest in such partnership is included in determining the gross_estate of the decedent or ii such a partnership had or fewer partners or plr-112803-99 c stock in a corporation carrying_on_a_trade_or_business if i percent of more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 of the code provides that the determination under sec_6166 shall be made as of the time immediately before the decedent’s death sec_6166 of the code provides in part that property owned directly or indirectly by or for a_trust shall be considered as being owned proportionately by or for its beneficiaries for purposes of this section a person shall be treated as a beneficiary of a_trust only if such person has a present_interest in the trust sec_6166 of the code provides in part that for the purposes of sec_6166 and in determining the closely_held_business_amount but not for the purpose of sec_6166 the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business in general the term passive_asset means any asset other than an asset used in carrying_on_a_trade_or_business sec_20_6166a-2 of the estate_tax regulations provides that in the case of a trade_or_business carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent that were actually utilized by him in the trade_or_business whether an asset is used_in_the_trade_or_business will depend on the facts and circumstances of the particular case revrul_75_366 1975_2_cb_472 holds that where a decedent paid percent of the expenses received percent of the crops and actively participated in the important management decisions of a tenant farm included in the decedent’s estate the farm constitutes an interest_in_a_closely_held_business under sec_6166 under these facts the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants revrul_75_367 1975_2_cb_472 holds that land owned by a decedent that was held for the purpose of building homes decedent’s ownership of stock in a corporation that built homes on such land and a business office and warehouse owned by the decedent and used by both the corporation and decedent qualify as an interest_in_a_closely_held_business under sec_6166 however eight homes built by the decedent’s corporation that were sold and later repurchased by the decedent who collected the rents made the mortgage payments and made the necessary repairs and maintenance to the homes in order to maintain the condition and appearance of the rental homes were not an interest_in_a_closely_held_business because the decedent’s relationship to the properties was merely that of an owner managing investment_assets to obtain the rents ordinarily expected from them plr-112803-99 analysis according to rev ruls and the determination of what constitutes a trade_or_business within the meaning of sec_6166 should not be made merely by reference to a broad definition of the term for purposes of some other section of the code but should reflect the intent of congress in enacting sec_6166 sec_6166 was enacted to permit the deferral of the payment of federal estate_tax when in order to pay the tax in one payment it would be necessary to sell assets used in an ongoing business and thereby disrupt or destroy the business this section was intended to allow tax_payments to be deferred on income earned from an active business rather than income earned solely from the passive ownership of property sec_6166 was intended to apply only to a business such as a manufacturing mercantile or service enterprise as distinguished from management of investment_assets corporation corporation is engaged in the business of selling wholesale automotive parts and related supplies in addition to decedent corporation employed eight full-time employees because of corporation’s stock is included in determining decedent’s gross_estate decedent’s interest in corporation is an interest_in_a_closely_held_business under sec_6166 real_estate_assets in order for the land and building to qualify for the tax treatment available under sec_6166 of the code the property must be owned by the decedent and actually used in a trade_or_business in which the decedent is an active_participant the facts show that the decedent owned the land and building up to the time of his death additionally the land and building were clearly essential to decedent’s automotive supply business because they were used by decedent in the operation of his business the land and building represented approximately of the value of the automotive parts business the fact that the land and building were owned by the decedent and not the corporation does not diminish the real estate’s essentialness to the overall operation of the automotive supply business in this case the land and the building were held for the benefit of the overall operation and management of decedent’s wholesale automotive supply business the decedent operated his business through corporation and as a sole_proprietor although the core of the business was the corporation the individually owned land and building constituted a fundamental part of the overall operation of the wholesale automotive supply business thus the decedent was carrying on his wholesale automotive supply business as a corporation and as a proprietor in a proprietorship plr-112803-99 conclusion based on the information provided and the representations made we conclude that decedent’s interests in corporation and in the real_estate_assets are interests in a single closely_held_business for purposes of sec_6166 of the code accordingly provided the other requirements of sec_6166 of the code are met the federal estate_tax attributable to decedent’s interest in the closely_held_business may be paid in installments under sec_6166 except as specifically ruled above no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant pursuant to the power_of_attorney on file in this office the original of this letter is being sent to the taxpayer’s authorized representative sincerely pamela w fuller assistant to the branch chief branch office of assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
